     Case 1:19-cv-00968-DAD-BAM Document 29 Filed 12/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RUBEN FIGUEROA,                                   No. 1:19-cv-00968-DAD-BAM (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
14   KENNETH CLARK, et al.,
                                                       (Doc. No. 25)
15                      Defendants.
16

17          Plaintiff Ruben Figueroa is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 13, 2020, the assigned magistrate judge issued findings and recommendations

21   recommending that this action be allowed to proceed on plaintiff’s first amended complaint with

22   respect to the following cognizable claims: (1) failure to provide outside exercise in violation of

23   the Eighth Amendment against defendants Baughman, Clark, Gallaghar, Alfaro, Goss, Juarez,

24   Hence, and Llamas; and (2) violations of the Fourteenth Amendment’s Equal Protection Clause

25   against defendants Baughman, Clark, Goss, Hence, Gallaghar, Llamas, and Gamboa. (Doc. No.

26   25.) The magistrate judge further recommended that all other claims and defendants be dismissed

27   from this action based on plaintiff’s failure to state claims upon which relief may be granted and

28   that the court decline to exercise supplemental jurisdiction over plaintiff’s state law claims. (Id.)
                                                       1
     Case 1:19-cv-00968-DAD-BAM Document 29 Filed 12/29/20 Page 2 of 2


 1   The findings and recommendations were served on plaintiff and contained notice that any

 2   objections were to be filed within fourteen (14) days after service. (Id. at 20–21.) No objections

 3   have been filed, and the deadline by which to do so has expired.

 4          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 5   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 6   and recommendations to be supported by the record and by proper analysis.

 7          Accordingly,

 8          1.      The findings and recommendations issued on August 13, 2020 (Doc. No. 25) are

 9                  adopted;

10          2.      This action shall proceed on plaintiff’s first amended complaint with respect to the

11                  following claims:

12                  a.      Failure to provide outside exercise in violation of the Eighth Amendment

13                          against defendants Baughman, Clark, Gallaghar, Alfaro, Goss, Juarez,

14                          Hence, and Llamas; and

15                  b.      Violations of the Fourteenth Amendment’s Equal Protection Clause against

16                          defendants Baughman, Clark, Goss, Hence, Gallaghar, Llamas, and

17                          Gamboa;

18          3.      All other federal claims and all other defendants are dismissed for failure to state a

19                  claim upon which relief may be granted;

20          4.      The court declines to exercise supplemental jurisdiction over plaintiff’s state law
21                  claims; and

22          5.      This action is referred back to the magistrate judge for proceedings consistent with

23                  this order.

24   IT IS SO ORDERED.
25
        Dated:     December 28, 2020
26                                                        UNITED STATES DISTRICT JUDGE

27

28
                                                      2
